DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 6/25/2020. Claims 1-25 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 62/879,302, filed 7/26/2019. The assignee of record is Intel Corporation. The listed inventor(s) is/are: Oyman, Ozgur.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/25/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Claim Objections
Claim 8 objected to because of the following informalities:  The claim is written to depend on itself which appears to be a typo, for purposes of examination the examiner interprets claim 8 to depend off of claim 7 and not itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 11200700 B2; hereinafter Wan) in view of Oyman (US 9386275 B2; hereinafter Oym).
For Claim 1, Wan teaches one or more non-transitory, computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors of a first UE, cause the first UE to: 
encode, for transmission to a second UE that is to capture point cloud video, a feedback message that includes viewport information to indicate a region of interest, wherein the viewport information includes an indication of a reference point for the region of interest (Wan Col 24 Lns 14-24 encoding point cloud video data that includes metadata specifying one or more regions of interest of the point cloud video data. Encoding the point cloud video data can include determining a first region of interest of the one or more regions of interest, determining a portion of the point cloud video data associated with the first region of interest, and encoding, based on the determined portion of the point cloud video data associated with the first region of interest, the point cloud video data comprising encoding the metadata specifying the one or more regions of interest of the point cloud video data.
Wan Col 9 Lns 26-42 For exemplary purposes, the descriptions of the viewports that follow assume that the north (N) and south (S) poles shown in FIG. 3B are fixed, together with a default coordinate system for yaw, pitch and roll (not shown). Each ROI can have an ROI center, which is a point on the sphere, specified as a viewpoint using its pitch and yaw to indicate that the ROI is the region on the sphere containing the viewpoint. For example, FIG. 3C shows an ROI 350 with a generally rectangular shape, according to some embodiments. The ROI 350 includes a viewpoint 352 as its center. The ROI 350 includes two points along the horizontal direction: the left point (LL) that is at a center of the left side of the viewpoint, and the right point (RR) that is at a center of the right side of the viewpoint. The ROI 350 includes two points along the vertical direction: the top point (TT) that is at a center of the top side of the viewpoint, and the bottom point (BB) that is at a center of the bottom side of the viewpoint.); and 
receiving, from the second UE, the point cloud video for the region of interest based on the viewport information (Wan Col 24 Lns 14-24 region of interest).
Wan does not explicitly teach a real-time transport control protocol (RTCP).
However, Oym teaches a real-time transport control protocol (RTCP) (Oym Col 12 Lns 42-51 receiving a session description protocol (SDP) offer message from the remote UE indicating that the remote UE supports ROI-based video capturing, ROI-based video encoding and ROI-based video transmissions, wherein the SDP offer message includes an attribute of a=rtcp-fb that is associated with a parameter 3gpp-roi-zoom, wherein the remote UE is configured to process the RTCP feedback message received from the local UE in order to obtain ROI information.).
Wan and Oym are analogous art because they are both related to video.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the ROI based video encoding of Oym with the system of Wan to generate RTCP feedback messages and send the RTCP feedback messages to the remote UE in order to deliver ROI information (Wan Col 10 Lns 55-57).
For Claim 2, Wan-Oym teaches the one or more NTCRM of claim 1, wherein the reference point corresponds to a center of a sphere and the viewport information indicates the region of interest as a portion of the sphere with respect to the reference point (Wan Claim 15 herein the sample entry structure is a region structure associated with the point cloud video data that specifies one or more aspects of the first region of interest based on a sphere, wherein the one or more aspects comprise a location of the first region of interest, an orientation of the first region of interest, a shape of the first region of interest, a size range of the first region of interest, or some combination thereof, the region structure comprising: data indicative of whether the one or more aspects of the region structure comprises data indicative of one or more global aspects of the first region of interest that applies to each of a set of samples associated with the region structure, including the dynamic location information for the location of the first region of interest, the dynamic size information for the size range of the first region of interest, or both; and determining the first region of interest in the point cloud video data based on the data indicative of whether the region structure comprises data indicative of the one or more global aspects of the first region of interest).
For Claim 3, Wan-Oym teaches the one or more NTCRM of claim 2, wherein the viewport information includes a yaw value, a pitch value, and a width value to indicate the region of interest with respect to the reference point (Wan Col 9 Lns 26-42 For exemplary purposes, the descriptions of the viewports that follow assume that the north (N) and south (S) poles shown in FIG. 3B are fixed, together with a default coordinate system for yaw, pitch and roll (not shown). Each ROI can have an ROI center, which is a point on the sphere, specified as a viewpoint using its pitch and yaw to indicate that the ROI is the region on the sphere containing the viewpoint. For example, FIG. 3C shows an ROI 350 with a generally rectangular shape, according to some embodiments. The ROI 350 includes a viewpoint 352 as its center. The ROI 350 includes two points along the horizontal direction: the left point (LL) that is at a center of the left side of the viewpoint, and the right point (RR) that is at a center of the right side of the viewpoint. The ROI 350 includes two points along the vertical direction: the top point (TT) that is at a center of the top side of the viewpoint, and the bottom point (BB) that is at a center of the bottom side of the viewpoint.).
For Claim 4, Wan-Oym teaches the one or more NTCRM of claim 2, wherein the viewport information includes an elevation value, an azimuth value, and a tilt value to indicate the region of interest with respect to the reference point (Wan Claims 8-9 8. The method of claim 5, wherein determining the first region of interest in the point cloud video data comprises determining the orientation of the first region of interest by determining a center azimuth, a center elevation, and a center tilt of the first region of interest.
9. The method of claim 5, wherein determining the first region of interest in the point cloud video data comprises determining the size range of the first region of interest by determining an azimuth range and an elevation range of the first region of interest.).
For Claim 5, Wan-Oym teaches the one or more NTCRM of claim 1, wherein the indication of the reference value includes an x-axis value to indicate a location of the reference point on an x-axis, a y-axis value to indicate a location of the reference point on a y-axis, and a z-axis value to indicate a location of the reference point on a z-axis, wherein the x-axis, y-axis, and z-axis are orthogonal to one another (Wan Col 13 Lns 13-18 Regarding 6D Spherical Coordinates, referring to FIG. 6, 6D coordinates can be specified with six degrees of freedom, including rotations around the X axis 602 (pitch), Y axis 604 (yaw) and Z axis 606 (roll), and full translational movements along X axis 602 (left and right), Y axis 604 (up and down) and Z axis 606 (back and forward).
Wan Col 9 Lns 17-43 There can be a number of different ways to join, or to connect using a line, two points on a sphere using great and/or small circles. Any two points on the sphere can be joined by a segment of a unique great circle, which provides the shortest path between them on the sphere. The two points can also be joined by (e.g., an infinite number of) small circles intersected by 2D planes containing the two points. When using small circles, the path between the two points becomes unique when the 2D plane is fixed (e.g., fixed orthogonal to a particular axis of the sphere). For exemplary purposes, the descriptions of the viewports that follow assume that the north (N) and south (S) poles shown in FIG. 3B are fixed, together with a default coordinate system for yaw, pitch and roll (not shown). Each ROI can have an ROI center, which is a point on the sphere, specified as a viewpoint using its pitch and yaw to indicate that the ROI is the region on the sphere containing the viewpoint. For example, FIG. 3C shows an ROI 350 with a generally rectangular shape, according to some embodiments. The ROI 350 includes a viewpoint 352 as its center. The ROI 350 includes two points along the horizontal direction: the left point (LL) that is at a center of the left side of the viewpoint, and the right point (RR) that is at a center of the right side of the viewpoint. The ROI 350 includes two points along the vertical direction: the top point (TT) that is at a center of the top side of the viewpoint, and the bottom point (BB) that is at a center of the bottom side of the viewpoint.).
For Claim 6, Wan-Oym teaches the one or more NTCRM of claim 1, wherein the viewport information indicates the region of interest from among a plurality of a predefined regions of interest (Wan Col 22 Lns 13-18 FIG. 16 shows an exemplary method 1600 of decoding video data with a region of interest, according to some embodiments. The method 1600 can generally be used to decode point cloud data using a region of interest/viewport. At step 1602, the device (e.g., the client device 1202 in FIG. 12) receives point cloud video data (e.g., point cloud contents 1204) that includes metadata (e.g., metadata 1212) specifying one or more regions of interest of the point cloud video data. At step 1604, the device determines a first region of interest from the one or more regions of interest (e.g., an initial viewport, such as a recommended viewport)).
For Claim 7, Wan-Oym teaches the one or more NTCRM of claim 1, wherein the instructions, when executed, are further to cause the first UE to negotiate one or more parameters of the viewport information with the second UE via session description procotol (SDP) (Oym Col 12 Lns 42-51 receiving a session description protocol (SDP) offer message from the remote UE indicating that the remote UE supports ROI-based video capturing, ROI-based video encoding and ROI-based video transmissions, wherein the SDP offer message includes an attribute of a=rtcp-fb that is associated with a parameter 3gpp-roi-zoom, wherein the remote UE is configured to process the RTCP feedback message received from the local UE in order to obtain ROI information.).
For Claim 8, Wan-Oym teaches the one or more NTCRM of claim 8, wherein, as part of the negotiation, the first UE is to indicate in an SDP message whether the first UE supports an arbitrary region of interest mode in which the first UE indicates the region of interest as a specific location anywhere within a content region associated with the point cloud video (Oym Col 5 Lns 59-67 the user B can define the ROI 150 to have an arbitrary size and location within the field of view of the remote camera. In another example, the remote UE 128 can remain stationary when the ROI 150 is defined, so that selecting an ROI 150 does not move or change the field of view of the remote camera. In yet another example, the user B can select a new ROI 150 at will. In addition, the user A (at the remote UE 128) can also select an analogous ROI to zoom in on the user B (at the local UE 148)) or a pre-defined region of interest mode in which the first UE indicates the region of interest as one of a pre-defined set of regions of interest.
For Claim 9, Wan-Oym teaches the one or more NTCRM of claim 8, wherein the one or more parameters that are negotiated further include the pre-defined set of regions of interest (Oym Col 12 Lns 42-51 receiving a session description protocol (SDP) offer message from the remote UE indicating that the remote UE supports ROI-based video capturing, ROI-based video encoding and ROI-based video transmissions, wherein the SDP offer message includes an attribute of a=rtcp-fb that is associated with a parameter 3gpp-roi-zoom, wherein the remote UE is configured to process the RTCP feedback message received from the local UE in order to obtain ROI information.).
For Claim 10, Wan teaches one or more non-transitory, computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors of a first UE, cause the first UE to: 
receive, from a second UE, a feedback message that includes viewport information to indicate a region of interest associated with point cloud video content, wherein the viewport information includes an indication of a reference point for the region of interest (Wan Col 24 Lns 14-24 encoding point cloud video data that includes metadata specifying one or more regions of interest of the point cloud video data. Encoding the point cloud video data can include determining a first region of interest of the one or more regions of interest, determining a portion of the point cloud video data associated with the first region of interest, and encoding, based on the determined portion of the point cloud video data associated with the first region of interest, the point cloud video data comprising encoding the metadata specifying the one or more regions of interest of the point cloud video data.
Wan Col 9 Lns 26-42 For exemplary purposes, the descriptions of the viewports that follow assume that the north (N) and south (S) poles shown in FIG. 3B are fixed, together with a default coordinate system for yaw, pitch and roll (not shown). Each ROI can have an ROI center, which is a point on the sphere, specified as a viewpoint using its pitch and yaw to indicate that the ROI is the region on the sphere containing the viewpoint. For example, FIG. 3C shows an ROI 350 with a generally rectangular shape, according to some embodiments. The ROI 350 includes a viewpoint 352 as its center. The ROI 350 includes two points along the horizontal direction: the left point (LL) that is at a center of the left side of the viewpoint, and the right point (RR) that is at a center of the right side of the viewpoint. The ROI 350 includes two points along the vertical direction: the top point (TT) that is at a center of the top side of the viewpoint, and the bottom point (BB) that is at a center of the bottom side of the viewpoint.);; and 
encoding, for transmission to the second UE, the point cloud video for the region of interest based on the viewport information (Wan Col 24 Lns 14-24 region of interest).
Wan does not explicitly teach a real-time transport control protocol (RTCP).
However, teaches (Oym Col 12 Lns 42-51 receiving a session description protocol (SDP) offer message from the remote UE indicating that the remote UE supports ROI-based video capturing, ROI-based video encoding and ROI-based video transmissions, wherein the SDP offer message includes an attribute of a=rtcp-fb that is associated with a parameter 3gpp-roi-zoom, wherein the remote UE is configured to process the RTCP feedback message received from the local UE in order to obtain ROI information.).
For Claim 11, Wan-Oym teaches the one or more NTCRM of claim 10, wherein the reference point corresponds to a center of a sphere and the viewport information indicates the region of interest as a portion of the sphere with respect to the reference point (Wan Claim 15).
For Claim 12, Wan-Oym teaches the one or more NTCRM of claim 11, wherein the viewport information includes a yaw value, a pitch value, and a width value to indicate the region of interest with respect to the reference point (Wan Col 13 Lns 13-18).
For Claim 13, Wan-Oym teaches the one or more NTCRM of claim 11, wherein the viewport information includes an elevation value, an azimuth value, and a tilt value to indicate the region of interest with respect to the reference point (Wan Col 13 Lns 13-18).
For Claim 14, Wan-Oym teaches the one or more NTCRM of claim 10, wherein the indication of the reference value includes an x-axis value to indicate a location of the reference point on an x-axis, a y-axis value to indicate a location of the reference point on a y-axis, and a z-axis value to indicate a location of the reference point on a z-axis, wherein the x-axis, y-axis, and z-axis are orthogonal to one another (Wan Col 13 Lns 13-18 Regarding 6D Spherical Coordinates, referring to FIG. 6, 6D coordinates can be specified with six degrees of freedom, including rotations around the X axis 602 (pitch), Y axis 604 (yaw) and Z axis 606 (roll), and full translational movements along X axis 602 (left and right), Y axis 604 (up and down) and Z axis 606 (back and forward).
Wan Col 9 Lns 17-43 There can be a number of different ways to join, or to connect using a line, two points on a sphere using great and/or small circles. Any two points on the sphere can be joined by a segment of a unique great circle, which provides the shortest path between them on the sphere. The two points can also be joined by (e.g., an infinite number of) small circles intersected by 2D planes containing the two points. When using small circles, the path between the two points becomes unique when the 2D plane is fixed (e.g., fixed orthogonal to a particular axis of the sphere). For exemplary purposes, the descriptions of the viewports that follow assume that the north (N) and south (S) poles shown in FIG. 3B are fixed, together with a default coordinate system for yaw, pitch and roll (not shown). Each ROI can have an ROI center, which is a point on the sphere, specified as a viewpoint using its pitch and yaw to indicate that the ROI is the region on the sphere containing the viewpoint. For example, FIG. 3C shows an ROI 350 with a generally rectangular shape, according to some embodiments. The ROI 350 includes a viewpoint 352 as its center. The ROI 350 includes two points along the horizontal direction: the left point (LL) that is at a center of the left side of the viewpoint, and the right point (RR) that is at a center of the right side of the viewpoint. The ROI 350 includes two points along the vertical direction: the top point (TT) that is at a center of the top side of the viewpoint, and the bottom point (BB) that is at a center of the bottom side of the viewpoint.).
For Claim 15, Wan-Oym teaches the one or more NTCRM of claim 10, wherein the viewport information indicates the region of interest from among a plurality of a predefined regions of interest (Wan Col 22 Lns 13-18 FIG. 16 shows an exemplary method 1600 of decoding video data with a region of interest, according to some embodiments. The method 1600 can generally be used to decode point cloud data using a region of interest/viewport. At step 1602, the device (e.g., the client device 1202 in FIG. 12) receives point cloud video data (e.g., point cloud contents 1204) that includes metadata (e.g., metadata 1212) specifying one or more regions of interest of the point cloud video data. At step 1604, the device determines a first region of interest from the one or more regions of interest (e.g., an initial viewport, such as a recommended viewport)).
For Claim 16, Wan-Oym teaches the one or more NTCRM of claim 10, wherein the instructions, when executed, are further to cause the first UE to negotiate one or more parameters of the viewport information with the second UE via session description procotol (SDP) (Oym Col 12 Lns 42-51 receiving a session description protocol (SDP) offer message from the remote UE indicating that the remote UE supports ROI-based video capturing, ROI-based video encoding and ROI-based video transmissions, wherein the SDP offer message includes an attribute of a=rtcp-fb that is associated with a parameter 3gpp-roi-zoom, wherein the remote UE is configured to process the RTCP feedback message received from the local UE in order to obtain ROI information.).
For Claim 17, Wan-Oym teaches the one or more NTCRM of claim 16, wherein, as part of the negotiation, the second UE is to indicate in an SDP message whether the second UE supports an arbitrary region of interest mode in which the second UE indicates the region of interest as a specific location anywhere within a content region associated with the point cloud video (Oym Col 5 Lns 59-67 the user B can define the ROI 150 to have an arbitrary size and location within the field of view of the remote camera. In another example, the remote UE 128 can remain stationary when the ROI 150 is defined, so that selecting an ROI 150 does not move or change the field of view of the remote camera. In yet another example, the user B can select a new ROI 150 at will. In addition, the user A (at the remote UE 128) can also select an analogous ROI to zoom in on the user B (at the local UE 148)) or a pre-defined region of interest mode in which the second UE indicates the region of interest as one of a pre-defined set of regions of interest.
For Claim 18, Wan-Oym teaches the one or more NTCRM of claim 17, wherein the one or more parameters that are negotiated further include the pre-defined set of regions of interest (Oym Col 12 Lns 42-51 receiving a session description protocol (SDP) offer message from the remote UE indicating that the remote UE supports ROI-based video capturing, ROI-based video encoding and ROI-based video transmissions, wherein the SDP offer message includes an attribute of a=rtcp-fb that is associated with a parameter 3gpp-roi-zoom, wherein the remote UE is configured to process the RTCP feedback message received from the local UE in order to obtain ROI information.).
For Claim 19, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 20, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 21, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 22, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 
For Claim 23, the claim is substantially similar to claim 5 and therefore is rejected for the same reasoning set forth above. 
For Claim 24, the claim is substantially similar to claim 7 and therefore is rejected for the same reasoning set forth above. 
For Claim 25, Wan-Oym teaches the apparatus of claim 19, further comprising one or more antennas to transmit the RTCP feedback message (Oym Col 12 Lns 42-51 receiving a session description protocol (SDP) offer message from the remote UE indicating that the remote UE supports ROI-based video capturing, ROI-based video encoding and ROI-based video transmissions, wherein the SDP offer message includes an attribute of a=rtcp-fb that is associated with a parameter 3gpp-roi-zoom, wherein the remote UE is configured to process the RTCP feedback message received from the local UE in order to obtain ROI information.
Oym Fig. 8, please see screenshot of Oym Fig. 8 below

    PNG
    media_image1.png
    467
    306
    media_image1.png
    Greyscale
).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 11218715 B2, Methods And Apparatus For Spatial Grouping And Coordinate Signaling For Immersive Media Data Tracks
ii. US 11122102 B2, Point Cloud Data Transmission Apparatus, Point Cloud Data Transmission Method, Point Cloud Data Reception Apparatus And Point Cloud Data Reception Method

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446